Citation Nr: 1121183	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, he was exposed to hazardous noise during service without hearing protection (including during combat), he has had ringing in the ears continuously since service, and his current tinnitus has been medically linked to his in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for tinnitus constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, tinnitus is readily observable and does not require medical expertise to establish its existence.  Charles v. Principi, 16 Vet. App. 370 (2002).  Further, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent and credible evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran and his wife have consistently testified that he has frequent ringing in the ears.  While VA treatment records pertaining to conditions other than hearing indicate that he denied any current tinnitus, the Veteran reported tinnitus for the purposes of VA and private evaluation of his claimed hearing disabilities in 2007 and 2008.  As such, the weight of the evidence establishes a current disability.  

The Veteran asserts that his current tinnitus is due to hazardous noise exposure in service without hearing protection, to include during boot camp and combat.  There is no documentation of any noise exposure or symptoms of tinnitus in the service treatment records.  However, the Veteran's report of transfer or discharge from service (DD Form 214) reflects that he received a Combat Action Ribbon, which confirms that he engaged in combat with the enemy.  The Board notes that the Veteran's military occupational specialty was supply administration manager.  However, the Veteran testified that he was also required to patrol the perimeter and was exposed to hazardous noise, including rockets and weapons firing, on a daily basis.  This would be consistent with the circumstances of his service, and with the award of a Combat Action Ribbon.  As such, the Veteran's lay testimony is sufficient to establish in-service hazardous noise exposure, or acoustic trauma.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Additionally, the Veteran testified that he first began to have symptoms including ringing in the ears during boot camp, and he has had relatively continuous symptoms since that time, mostly at night.  See, e.g., hearing transcript.  As noted above, the Veteran is competent to testify to the existence of observable symptoms of tinnitus during service, as well as a lack of such symptoms prior to service and continuous symptoms since service.  See Charles, 16 Vet. App. 370; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Similarly, the Veteran's wife is competent to report his observable hearing difficulties, and that he complains of ringing in the ears and crickets buzzing.  See, e.g., hearing transcript, February 2011 statement.  

The Veteran was afforded a VA audiological examination in May 2008.  He reported military noise exposure consistent with the summary above, no occupational noise exposure, and recreational noise exposure through outboard motors and motorcycles over the 2-3 years prior to the examination.  The Veteran further reported that his tinnitus had an onset of "a few years ago."  The examiner stated that he was unable to offer an opinion as to the etiology of the tinnitus without resorting to speculation, as the Veteran reported onset of years after separation, and there were several possible causes of hearing difficulties, including in-service noise exposure, age, recreational noise exposure, and drinking coffee.  

In contrast, the Veteran has submitted an August 2007 private opinion that his current tinnitus is at least as likely as not due to his noise exposure during service.  This provider also considered the Veteran's history of military noise exposure, with no reported occupational or recreational noise exposure.  The Veteran did not specifically report the onset of his tinnitus at that time.  

In summary, the only firm medical opinion of record concerning the etiology of the Veteran's tinnitus is positive in nature.  While the VA examiner was unable to offer a conclusive opinion with resorting to speculation, such determination appears to be based on information that is inconsistent with the other evidence of record.  In particular, the reports by the Veteran and his wife have been generally consistent as to continuous symptoms of tinnitus that began during service and have continued since that time, other than during the VA examination.  Further, there is no indication of post-service hazardous noise exposure prior a few years before the VA examination, despite reported symptoms of tinnitus prior to that time.  

As such, the Board resolves all reasonable doubt in the Veteran's favor and finds that his current tinnitus is related to his military noise exposure.  Therefore, service connection is warranted for such disability.  38 C.F.R. §§ 3.102, 3.303, 3.304. 


ORDER

Service connection for tinnitus is granted.


REMAND

Further development is necessary for a fair adjudication of the remaining claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that the Veteran's claim is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In particular, the medical evidence of record is conflicting and unclear with respect to the existence of a current hearing loss disability for VA purposes, as well as any relation to the conceded hazardous noise exposure during service.  Puretone thresholds recorded during the August 2007 private evaluation and the May 2008 VA examination appear to be very different, although the speech discrimination scores using the Maryland CNC test were similar.  

Additionally, the last audiological information is dated in May 2008.  The Veteran and his wife both testified in February 2011 that his hearing loss has worsened since that time.  The Veteran further testified that he first sought treatment for his hearing loss in August 2007, and he currently receives VA treatment and has been advised to obtain hearing aids.  It does not appear that all pertinent VA treatment records dated since January 2008 have been associated with the claims file.  

Accordingly, upon remand, any outstanding VA and private treatment records, specifically dating from January 2008 forward, should be obtained.  Thereafter, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current hearing loss disability.  The examiner should state the puretone thresholds from the August 2007 private evaluation, and reconcile the differences between that evaluation and the previous VA examination results, to the extent possible.  The examiner should also offer an opinion as to the etiology of any current hearing loss, with consideration of the prior medical opinions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records, to include from the Gainesville and Tampa VA facilities dated from August 2007 forward.  If the Veteran identifies any further private treatment for hearing loss, request copies of any such records, after obtaining the necessary authorizations.  All records received must be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral hearing loss.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Does the Veteran currently have a hearing loss disability in either ear for VA purposes?  Please state in numerical form the puretone thresholds reflected in the August 2007 private audiogram.  Also, please reconcile the puretone thresholds measured during the private testing and the May 2008 VA examination, if possible.  

(b)  Is it at least as likely as not (probability of 50 percent or more) that any current hearing loss disability was incurred as a result of the Veteran's hazardous noise exposure during service, including during combat?  Please consider all evidence of record, including the lay statements by the Veteran and his wife, as well as the August 2007 private provider's positive opinion and the May 2008 VA examiner's conclusion that no opinion could be offered without resorting to speculation.

A complete rationale must be provided for an opinion offered.  If an opinion cannot be offered without resulting to speculation, please indicate such in the report and explain why an opinion cannot be offered.

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for a bilateral hearing loss based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


